


Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into as of June 30, 2008, by and among INTRICON
CORPORATION, a Pennsylvania corporation (“IntriCon”), RESISTANCE TECHNOLOGY,
INC., a Minnesota corporation (“RTI”), RTI ELECTRONICS, INC., a Delaware
corporation (“RTIE”), and INTRICON TIBBETTS CORPORATION (formerly known as TI
Acquisition Corporation), a Maine corporation (“ITC”) (each of IntriCon, RTI,
RTIE and ITC, a “Borrower” and, collectively, “Borrowers”), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“Bank”).

 

RECITALS:

 

A.          Borrowers and Bank are parties to that certain Loan and Security
Agreement dated as of May 22, 2007 (as the same may have been or may hereafter
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms not otherwise defined in this Amendment
shall have the meanings assigned to them in the Loan Agreement.

 

B.          Borrowers have requested that Bank (i) modify the amortization
schedule setting forth dates for principal payments of the Term Loan, and (ii)
consent to and waive any Default or Event of Default resulting from RTI changing
its name as it appears in official filings in the state of Minnesota to
“IntriCon, Inc.”, which change, without the giving of at least sixty (60) days
prior notice thereof to Bank, would otherwise violate the terms of Section 9.13
of the Loan Agreement (the “Waiver Event”).

 

C.          Bank has agreed to forebear from exercising certain of its rights
and remedies under the Loan Documents in connection with the Waiver Event, and
has now agreed to amend the Loan Agreement and certain of the Loan Documents
upon and subject to the conditions set forth in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises herein set forth and for other
good and valuable consideration, the nature, receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          Recitals. Borrowers and Bank agree that the Recitals set forth above
are true and correct.

 

2.          Amendment to Amortization Schedule. Section 2.2(c) of the Loan
Agreement is hereby amended by replacing the amortization schedule set forth
therein in its entirety and replacing it with the foregoing:

 

Period

Quarterly Installment

September 30, 2007 through June 30, 2008

$112,500

September 30, 2008 through June 30, 2009

$140,625

September 30, 2009 through June 30, 2010

$225,000

September 30, 2010 through June 30, 2011

$309,375

September 30, 2011 through June 30, 2012

$337,500


1


--------------------------------------------------------------------------------


3.           Limited Waiver. Bank hereby waives compliance by Borrowers with the
terms of Section 9.13 of the Loan Agreement with respect to the Waiver Event,
provided that Borrowers shall have delivered to Bank, within ten (10) days of
the effectiveness of this Amendment, (i) a certificate of amendment to RTI’s
certificate of formation, file-stamped by the Office of the Secretary of State
of Minnesota, evidencing the change of RTI’s name to “IntriCon, Inc.” (the
“Certificate of Amendment”) and (ii) such other documents or instruments
(including incumbency certificate and resolutions of RTI) as Bank may require to
demonstrate authorization by RTI to consummate the transactions contemplated by
this Amendment. The waiver set forth herein shall not apply to any sections of
the Loan Agreement nor to any periods of time except as expressly set forth
herein and the issuance of such waiver shall not be deemed a course of dealing
among Bank and Borrowers nor shall it obligate Bank to issue any other or future
waivers with respect to the Loan Agreement or any other Loan Document.

 

4.           Amendment to All Loan Documents. Effective upon Bank’s receipt of
the Certificate of Amendment, all references in the Loan Documents (including,
but not limited to, in the Loan Agreement) to “Resistance Technology, Inc.”
shall be deemed deleted and corresponding references to “IntriCon, Inc.” shall
be substituted in lieu thereof.

 

5.           Conditions Precedent. This Amendment shall become effective upon
delivery to Bank of the following, each in form and substance acceptable to
Bank:

 

a.          This Amendment, duly executed by Borrowers.

 

b.          Such other documents, instruments and agreements as Bank may
reasonably require, and payment of all unpaid legal fees and expenses incurred
by Bank through the date of this Amendment in connection with the Loan Agreement
and this Amendment.

 

6.           Representations: No Default. Each Borrower represents and warrants
that: (a) such Borrower has the power and legal right and authority to enter
into this Amendment and has duly authorized the execution and delivery of this
Amendment and other agreements and documents executed and delivered by such
Borrower in connection herewith, (b) neither this Amendment nor the agreements
contained herein contravene or constitute a Default or Event of Default under
the Loan Agreement or a default under any other agreement, instrument or
indenture to which such Borrower is a party or a signatory, or any provision of
such Borrower’s Articles of Incorporation or Bylaws or, to the best of such
Borrower’s knowledge, any other agreement or requirement of law, or result in
the imposition of any lien or other encumbrance on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of Bank, (c) no consent, approval or authorization of
or registration or declaration with any party, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by such Borrower of this Amendment or other agreements and documents
executed and delivered by such Borrower in connection herewith or the
performance of obligations of such Borrower herein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to Bank, (d)
no events have taken place and no circumstances exist at the date hereof which
would give such Borrower grounds to assert a defense, offset or counterclaim to
the obligations of such Borrower under the Loan Agreement or any of the other
Loan Documents, (e) there are no known claims, causes of action, suits, debts,
liens, obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which such Borrower may have or claim to have against Bank, which
might arise out of or be connected with any act of commission or omission of
Bank existing or occurring on or prior to the date of this Amendment, including,
without limitation, any claims, liabilities or obligations arising with respect
to the indebtedness evidenced by the Notes, and (f) no Event of Default has
occurred and is continuing under the Loan Agreement.

 

2


--------------------------------------------------------------------------------


7.           Affirmation; Further References. Bank and Borrowers each
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement and of each of the other Loan Documents (except as amended
by this Amendment) shall remain unmodified and in full force and effect. All
references in any document or instrument to the Loan Agreement are hereby
amended and shall refer to the Loan Agreement as amended by this Amendment.

 

8.           Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into it all prior oral
and written agreements on the same subjects by and between the parties hereto
with the effect that this Amendment, shall control with respect to the specific
subjects hereof and thereof.

 

9.           Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

10.          Successors. This Amendment shall be binding upon Borrowers and Bank
and their respective successors and assigns, and shall inure to the benefit of
Borrowers and Bank and to the respective successors and assigns of Bank.

 

11.          Costs and Expenses. Each Borrower jointly and severally agrees to
reimburse Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of Borrowers under this Amendment,
and to pay and save Bank harmless from all liability for, any stamp or other
taxes which may be payable with respect to the execution or delivery of this
Amendment.

 

12.          Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

 

3


--------------------------------------------------------------------------------


13.          Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement.

 

14.          Governing Law. This Amendment shall be governed by the internal
laws of the State of Minnesota, without giving effect to conflict of law
principles thereof.

 

15.          Release of Rights and Claims. Each Borrower, for itself and its
successors and assigns, hereby releases, acquits, and forever discharges Bank
and its successors and assigns for any and all manner of actions, suits, claims,
charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.

 

16.          No Waiver. Except as expressly provided herein, nothing contained
in this Amendment (or in any other agreement or understanding between the
parties) shall constitute a waiver of, or shall otherwise diminish or impair,
Bank’s rights or remedies under the Loan Agreement or any of the other Loan
Documents, or under applicable law.

 

 

[signature page follows]















4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties here have entered into this Amendment as of the
date first above written.

 

 

BORROWERS:

 

INTRICON CORPORATION,
a Pennsylvania corporation



 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESISTANCE TECHNOLOGY, INC.,
a Minnesota corporation

 

 

 

 



 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RTI ELECTRONICS, INC.,
a Delaware corporation

 

 

 

 



 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTRICON TIBBETTS CORPORATION,
(formerly known as TI Acquisition Corporation)
a Maine corporation

 

 

 

 



 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

BANK:

 

LASALLE BANK NATIONAL ASSOCIATION,
a national banking association

 

 

 

 



 

By: 


/s/ Tom Sullivan

 

 

Name:

Tom Sullivan

 

 

Title:

Vice President, Bank of America

 

 

 

5


--------------------------------------------------------------------------------